                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF LOUISIANA

IN RE: GUILBEAU MARINE, INC.                                         CIVIL ACTION
________________________________
                                                                     NO. 20-4
GUILBEAU MARINE, INC.
                                                                     SECTION: “G”(1)
VERSUS

T&C MARINE, LLC, et al.


                                            ORDER AND REASONS

           Pending before this Court is Paul’s Insurance Services, LLC’s (“Paul’s”) Motion to

Withdraw Reference.1 In the motion, Paul’s seeks withdrawal of the reference of this Adversary

Proceeding to the bankruptcy court.2 The motion was set for submission on February 12, 2020.3

Pursuant to Local Rule 7.5 any opposition to the motion was due on February 4, 2020. No

opposition has been filed to the instant motion, timely or otherwise. Therefore, the Court deems

the instant motion to be unopposed. A federal district court has authority to grant an unopposed

motion as long as the motion has merit.4

                                                    I. Background

           On September 11, 2018, Guilbeau Marine, Inc. (“Guilbeau”) filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the

Eastern District of Louisiana.5 On November 4, 2019, Guilbeau filed a complaint before the



1
    Rec. Doc. 1.
2
    Id.
3
    Rec. Doc. 2.
4
    See Braly v. Trail, 254 F.3d 1082 (5th Cir. 2001).
5
    Rec. Doc. 1-3.


                                                         1
bankruptcy court asserting state law negligence and breach of contract claims against T&C Marine,

LLC (“T&C”), state law breach of contract claims against Stonington Insurance Company

(“Stonington”), and state law negligence claims against Paul’s (the “Adversary Proceeding”).6 On

December 19, 2019, Paul’s filed an answer to the Adversary Proceeding, wherein Paul’s requested

a jury trial.7

           On January 2, 2020, Paul’s filed the instant Motion to Withdraw Reference.8 In the motion,

Paul’s seeks withdrawal of the reference of this Adversary Proceeding to the bankruptcy court.9

The motion was set for submission on February 12, 2020.10 Pursuant to Local Rule 7.5 any

opposition to the motion was due on February 4, 2020. No opposition has been filed to the instant

motion, timely or otherwise.

                                             II. Parties’ Arguments

           In the instant motion, Paul’s seeks withdrawal of the reference of this Adversary

Proceeding to the bankruptcy court for two reasons.11 First, Paul’s asserts that it has timely and

properly demanded a jury trial in its answer, but bankruptcy courts in the Eastern District of

Louisiana are not authorized to conduct jury trials.12 Second, because the claims raised in the

Adversary Proceeding are for negligence and breach of contract to be determined under Louisiana




6
    Bankr. Case No. 19-1148, Rec. Doc. 1.
7
    Bankr. Case No. 19-1148, Rec. Doc. 13.
8
    Rec. Doc. 1.
9
    Id.
10
     Rec. Doc. 2.
11
     Rec. Doc. 1 at 4.
12
     Id.


                                                       2
law, these claims are “non-core” matters.13 Therefore, Paul’s contends that cause exists to

withdraw the reference.14

                                               III. Law and Analysis

            28 U.S.C. § 1334(b) confers federal district courts with original and exclusive jurisdiction

over “all cases under title 11.” Pursuant to Section 1334(b), the district courts have original, but

not exclusive, jurisdiction over “all proceedings arising under title 11, or arising in or related to

cases under title 11.” The Fifth Circuit has explained that in determining whether jurisdiction

exists, it is “necessary only to determine only whether a matter is at least ‘related to’ the

bankruptcy.”15 The Fifth Circuit defines “related” to mean “whether the outcome of that

proceeding could conceivably have any effect on the estate being administered in bankruptcy.”16

The Adversary Proceeding is related to a case under Title 11. Guilbeau seeks to recover damages

from T&C, Stonington, and Paul’s for alleged negligence and breach of contract. The recovery of

damages would affect the Guilbeau’s estate. Therefore, there is bankruptcy jurisdiction over this

action.

            The standard for withdrawal of the reference from a bankruptcy court is found in 28 U.S.C.

§ 157(d). Section 157(d) provides for both mandatory and permissive withdrawal, as follows:

            The district court may withdraw, in whole or in part, any case or proceeding
            referred [to the bankruptcy court], on its own motion or on timely motion of any
            party, for cause shown. The district court shall, on timely motion of a party, so
            withdraw a proceeding if the court determines that resolution of the proceeding
            requires consideration of both Title 11 and other laws of the United States
            regulating organizations or other activities affecting interstate commerce.


13
     Id. at 5.
14
     Id. (citing Holland America Ins. Co. v. Succession of Roy, 777 F.2d 992, 999 (5th Cir. 1985)).
15
     In re Wood, 825 F.2d 90, 93 (5th Cir. 1987).
16
     Id. (quoting Pacor, Inc. v. Higgins, 743 F.2d 984, 994 (3d Cir. 1984)).


                                                            3
Paul’s does not seek mandatory withdrawal. Rather, it seeks permissive withdrawal “for cause

shown.”

           The Fifth Circuit instructs district courts to consider several factors in determining whether

to withdraw the reference for cause shown including: (1) whether the matter is a “core” or a “non-

core” proceeding; (2) whether the proceedings involve a jury demand; and (3) whether withdrawal

would further “the goals of promoting uniformity in bankruptcy administration, reducing forum

shopping and confusion, fostering the economical use of the debtors’ and creditors’ resources, and

expediting the bankruptcy process.”17 Accordingly, the Court considers each of these issues in

turn.

A.         Whether the Matter is a “Core” or “Non-Core” Proceeding

           Paul’s argues that the claims raised by Guilbeau in the Adversary Proceeding are “non-

core.”18 28 U.S.C. § 157(b)(2) provides a non-exclusive list of core proceedings including: matters

concerning the administration of the bankruptcy estate; estimation of claims; and counterclaims

by the bankruptcy estate against persons filing claims against the estate. A proceeding is

considered a core proceeding “if it invokes a substantive right provided by title 11 or if it is a

proceeding that, by its nature, could arise only in the context of a bankruptcy case.”19 By contrast,

claims based upon state created rights that could arise outside the bankruptcy context and which

could have proceeded in state court absent a bankruptcy are considered non-core proceedings.20




17
     Holland America, 777 F.2d at 999.
18
     Rec. Doc. 1-1 at 4.
19
     Wood, 825 F.2d at 97.
20
     Id.


                                                     4
           Guilbeau brings state law negligence and breach of contract claims against T&C, state law

breach of contract claims against Stonington, and state law negligence claims against Paul’s.21

These claims could arise outside the bankruptcy context and could proceed in state court absent

the Chapter 11 bankruptcy. Accordingly, these claims are non-core state law matters, and this

factor weighs in favor of withdrawal of the reference.

B.         Whether the Matter Involves a Jury Demand

           Paul’s has exercised its right to a trial by jury.22 Bankruptcy courts in the Eastern District

of Louisiana are not authorized to conduct jury trials.23 The Seventh Amendment provides a right

to a jury trial where the suit is to ascertain and determine legal rights, as opposed to equitable

rights.24 A suit for monetary damages is legal in nature.25 Accordingly, because Paul’s has

exercised its right to a trial by jury, this factor weighs in favor of withdrawal of the reference.

C.         Whether Withdrawal Would Further the Goals of Promoting Uniformity in Bankruptcy
           Administration, Reducing Forum Shopping and Confusion, Fostering the Economical
           Use of Resources, and Expediting the Bankruptcy Process

           This matter does not involve the interpretation of bankruptcy laws, making the uniformity

in bankruptcy administration factor inapplicable. Additionally, there is no evidence of forum

shopping. Granting the motion to withdraw will also serve the interests of judicial economy

because it will obviate any need to appeal the bankruptcy court’s rulings to this Court and will




21
     Bankr. Case No. 19-1148, Rec. Doc. 1.
22
     Bankr. Case No. 19-1148, Rec. Doc. 13.

 Bankr. Local Rule 9015-1 (“Jury trials are not held in this court.”); Travelers Indem. Co. v. Babcock & Wilcox Co.,
23

No. 01-3387, 2002 WL 100625, at *4 (E.D. La. Jan. 23, 2002) (Vance, J.).
24
     Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 41 (1989).
25
  In re Gulf States Long Term Acute Care of Covington, L.L.C., 455 B.R. 869, 876 (E.D. La. 2011) (citing Ross v.
Bernhard, 396 U.S. 531, 533 (1970); Garcia v. Queen, Ltd., 487 F.2d 625, 628 & 628 n. 7 (5th Cir. 1973)).


                                                           5
bring the matter to a more expeditious resolution.26 Therefore, the Court finds that withdrawal of

the reference would promote judicial economy. Accordingly,

           IT IS HEREBY ORDERED that Paul’s Insurance Services, LLC’s Motion to Withdraw

Reference27 is GRANTED. The Adversary Proceeding will proceed in this Court as a civil action.

                                        18th day of February, 2020.
           NEW ORLEANS, LOUISIANA, this _____



                                                          _________________________________
                                                          NANNETTE JOLIVETTE BROWN
                                                          CHIEF JUDGE
                                                          UNITED STATES DISTRICT COURT




26
     Travelers Indem. Co., 2002 WL 100625, at *4 (.
27
     Rec. Doc. 1.


                                                      6
